Taft, C. J.,
concurring. I cannot agree with the majority
opinion to the extent that it bases the conclusion stated in the syllabus on the fact that the landlord was in possession and control of the approaches to defendant’s store. This does not necessarily relieve the storekeeper of his common-law obligation to exercise reasonable care for the safety of those invited to his premises for business purposes. However, in my opinion, that obligation did not impose a duty in the instant case to construct any barrier in addition to that provided by the existing curbing.
Gibson, J., concurs in the foregoing concurring opinion.